NO. 07-11-0180-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL B

                                  AUGUST 3, 2011
                          ______________________________

                               HAROLD DEAN OSBORN,

                                                               Appellant

                                            v.

                                THE STATE OF TEXAS,

                                                               Appellee

                          ______________________________

             FROM THE 47th DISTRICT COURT OF RANDALL COUNTY;

                   NO. 15,038-A; HON. DAN SCHAAP, PRESIDING
                        _______________________________

                           ON ABATEMENT AND REMAND
                         _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Appellant appeals from his conviction for aggravated assault with a deadly

weapon. The clerk’s record was filed on June 28, 2011. The reporter has requested an

extension of time to file the record, stating that appellant has not submitted a request to

prepare the record, nor has he paid or made arrangements to pay for the record.

Counsel for appellant contacted this court on July 13, 2011, representing that appellant

no longer wishes to appeal. On July 22, 2011, appellant’s counsel stated that he would
send this court a motion to dismiss. To date, no motion to dismiss has been received by

the Court.

      Accordingly, we abate this appeal and remand the cause to the 47th District Court

of Randall County (trial court) for further proceedings. Upon remand, the trial court shall

determine, by reasonable evidentiary procedure it selects, the following:

      1. whether appellant desires to prosecute the appeal;

       2. whether appellant is indigent; and, if so,

      3. whether the appellant is entitled to a free record or appointed counsel.

      The trial court is also directed to enter such orders necessary to address the

aforementioned questions. So too shall it include its findings on those matters (including

the name, address, and phone number of any attorney it may appoint to represent

appellant in this appeal) in a supplemental record and cause that record to be filed with

this court by September 2, 2011. Should further time be needed to perform these tasks,

then same must be requested before September 2, 2011.

      It is so ordered.

                                                Per Curiam

Do not publish.




                                            2